Per Curiam:

This is an appeal from an order of the lower court denying appellant’s petition for post conviction relief.
Appellant, Johnnie Tucker, represented by appointed counsel, entered a plea of guilty to murder, with recommendation to mercy, and received, on May 2, 1966, a life sentence. He now seeks relief from the judgment and sentence upon the ground that (1) he was denied effective assistance of counsel and (2) his plea of guilty was involuntary.
The lower court, after an evidentiary hearing, found as a fact that appellant freely, voluntarily, and understandingly entered the plea of guilty, after being effectively and competently represented by appointed counsel. These findings *573are amply supported by the evidence and are accordingly affirmed. White v. State, 255 S. C. 493, 179 S. E. (2d) 906; Sweet v. State, 255 S. C. 293, 178 S. E. (2d) 657.
Affirmed.